Citation Nr: 1539663	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement  to an initial rating in excess of 30 percent for residuals of coronary artery disease/ischemic heart disease, prior to September 27, 2013.

2.  Entitlement to an initial rating in excess of 60 percent for residuals of coronary artery disease/ischemic heart disease, from September 27, 2013.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to September 27, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted entitlement to service connection for coronary artery disease (CAD)/ischemic heart disease (IHD) with a 30 percent evaluation.

The Board notes that in a January 2014 rating decision, the RO granted a higher rating of 60 percent for CAD/IHD effective September 27, 2013.  A decision awarding a higher rating, but less than the maximum available benefit  does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the claim was not granted in full, it remains before the Board.  

Since the most recent supplemental statement of the case, new evidence was added to the claims file, including a January 2014 VA examination report.  In an August 2015 statement, the Veteran's representative waived RO review of the new evidence.  Thus, the Board may consider the new evidence.   See 38 C.F.R. § 20.1304(c).

The Veteran was scheduled for Board hearing in March 2015.  He received notice of the hearing.  However, he failed to report for the hearing.  Thus, the hearing request is deemed to be withdrawn.

As discussed below, the Board finds that the issue of entitlement to a TDIU prior to September 27, 2013, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has jurisdiction to address the issue.

The issue of entitlement to a TDIU, prior to September 27, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 27, 2013, the Veteran's CAD/IHD manifested symptoms of a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, and angina, without episodes of acute congestive heart failure or left ventricular dysfunction with an ejection fraction of 50 percent or less.

2.  From September 27, 2013, the Veteran's CAD/IHD manifested symptoms of an estimated workload of between 3 and 5 METs resulting in dyspnea and fatigue, without chronic congestive heart failure or left ventricular dysfunction. 


CONCLUSIONS OF LAW

1.  Prior to September 27, 2013, the criteria for a rating in excess of 30 percent for CAD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005-7017 (2015).

2.  From September 27, 2013, the criteria for a rating in excess of 60 percent for CAD are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005-7017 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

Here the Veteran is appealing the initial rating assignment as to his CAD/IHD.  In this regard, because the January 2011 rating decision granted the claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran an appropriate VA examination in January 2014.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a  review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's CAD/IHD is evaluated under Diagnostic Code (DC) 7005-7017.  See 38 C.F.R. § 4.104.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Both DC 7005 and DC 7017 relate to arteriosclerotic heart disease (coronary artery disease), while DC 7017 provides specifically for rating CAD following coronary bypass surgery.  38 C.F.R. § 4.104 .

Under Diagnostic Codes 7005 and 7017, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating is warranted for three months following hospital admission for surgery coronary bypass surgery (Diagnostic Code 7017), and also for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

One "MET" (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board also notes that VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459 -60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  Id. 

Here, the revised regulation regarding evaluation of the relevant cardiovascular disorders may be applied as of the October 6, 2006 effective date.  Although the Veteran has not yet received notice of these provisions, as explained below, they could not realistically result in any higher rating than that awarded for the relevant time frames; hence, the absence of such notice was merely harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 384 (if the Board addresses an issue not first considered by the RO, the Board must discuss whether this is prejudicial to the Veteran). 

Moreover, despite this revision, the specific criteria for rating CAD under DC 7005, and coronary bypass surgery under DC 7017, remained unchanged.  Rather, the changes were merely meant to clarify the use of the existing rating criteria.  67 Fed. Reg. 54394  (Aug. 22, 2002).  Given that the amendments were meant to clarify practices that were meant to apply to the existing criteria and thus did not result in changes to the pertinent rating criteria, the Board finds that the changes have no substantive effect on the claim for increase.

III.  Analysis

Prior to September 27, 2013

In the January 2011 rating decision, the RO granted entitlement to service connection for CAD/IHD, status post cardiac catheterization, coronary artery bypass grafting, effective October 9, 2002.  Thus, the period on appeal is from October 9, 2002.

The Board finds that prior to September 27, 2013, the evidence does not show that the Veteran's CAD/IHD was manifested by symptoms approximating a higher rating of 60 percent under Diagnostic Codes 7005 or 7017.

The Veteran had an acute myocardial infarction in January 2000.  He had a history of coronary bypass surgery in 1997.  See February 2010 IHD Disability Benefits Questionnaire.  

The evidence does not show the Veteran had any episodes of acute congestive heart failure from October 9, 2002, to September 27, 2013.  An October 2002 private treatment record reflects that the Veteran was not having significant angina.  The physician noted that if the Veteran passed a Cardiolite stress test in November, he would be cleared for hernia surgery.  An April 2003 private treatment record indicates the Veteran had the hernia surgery, indicating he passed the stress test.  A November 2003 private treatment record indicated he was doing well and did not have angina.  He remained on Lipitor, Plavix, and Tenormin.  An April 2004 private treatment record noted that the Veteran was doing well from a cardiac viewpoint with no clinical angina.  An EKG showed prior posterior infarct.  A May 2005 private treatment record reflected that the Veteran was not getting angina or heart failure type symptoms.  Cardiac showed a regular rhythm.  He continued to work.  A May 2006 private treatment record indicated that the Veteran noted a little shortness of  breath not related to activity.  He continued to work.  A November 2006 private treatment record noted that an EKG was normal.  An October 2008 private treatment record noted the Veteran had no angina or palpitations.  An April 2009 private treatment record noted that an EKG showed right bundle and sinus rhythm.  He did not have angina.  

A February 2010 private treatment record specifically noted that the Veteran was not having heart failure, although he got dizzy if he bent over and got up suddenly.  A February 2010 private Treadmill-Cardiolite Stress Test report indicates the Veteran walked for 6 minutes on a Bruce protocol to a heart rate of 135, which was 87% maximum for age.  The Veteran had angina-like chest pain with exertion.  Premature ventricular contractions (PVCs) were seen with exercise.  The EKG findings showed no ST depression.  The test was negative for ischemia.  The Veteran had fair exercise tolerance.  In an August 2013  statement, the Veteran's private physician stated that the Veteran had a long history of ischemic heart disease.  His most recent cardiac catheterization was in November 2006.  All of his native arteries were 100 percent occluded.  He had 3 patent grafts with 2 grafts being occluded.

The evidence also does not show the Veteran had a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  In an October 2010 IHD Disability Benefits Questionnaire, the Veteran's private physician noted that a diagnostic exercise test was conducted in February 2010.  The Veteran could perform at a level of 6 METs.  The physician noted that the lowest level of activity at which the Veteran reported symptoms of fatigue, angina, and dizziness was greater than 5 to7 METs. The physician noted that the Veteran had an EKG in September 2010.  He had a cardiac catheterization in November 2006 with 2 closed grafts.  The private physician found the Veteran's IHD impacted his ability to work due to shortness of breath and chest pain.

A December 2010 Nuclear Portion of the Stress Test reflects there was an abnormal study secondary to old anterolateral wall infarction.  The Veteran had normal left ventricular function with an ejection fraction of 55% at stress.  Compared with a previous study of November 2004, the ejection fraction had improved and anterolateral wall perfusion continued to be diminished.  A September 2010 EKG report reflects there was no significant change.  

Further, the evidence prior to September 27, 2013, does not show that the Veteran had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A March 2000 Cardiolite test indicated the Veteran had an ejection fraction of 58%.  The test noted the Veteran had normal physical work capacity.  He had no chest pain, but was short of breath.  A June 2001 private hospital record indicated that a catheterization in June 2000 demonstrated an ejection fraction of 55%.  A June 2001 private treatment record also indicated the Veteran had an estimated ejection fraction of 55%.  An August 2008 VA treatment record reflects that the Veteran did not have a known ejection fraction of less than 45%.  

The Board finds that prior to September 27, 2013, the Veteran's symptoms of CAD/IHD approximated the criteria of a 30 percent rating for a workload of greater than 5 METs but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope.  The evidence does not show the Veteran had episodes of acute congestive heart failure, chronic congestive heart failure, a workload of less than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or an ejection fraction of 50 percent or less.  The Board has considered the Veteran's statements regarding his symptoms.  However, as a lay person, he is not competent to report specific criteria such as METs, ejection fraction, and congestive heart failure, which are measured using medical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's reported symptoms of dyspnea, dizziness, and chest pain, are contemplated by the currently assigned 30 percent evaluation.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted prior to September 27, 2013.  38 C.F.R. § 4.104, DC 7005-7017.

From September 27, 2013

As noted above, the Veteran's service-connected CAD/IHD is rated as 60 percent disabling from September 27, 2013.  The Board finds that a rating in excess of 60 percent is not warranted.  

A January 2014 VA examination report reflects that the Veteran did not have congestive heart failure.  The examiner noted that a diagnostic exercise test had not been conducted.  The examiner stated that the lowest level of activity at which the Veteran reported symptoms of dyspnea and fatigue was greater than 3-5 METs.  There was no evidence of cardiac hypertrophy or dilatation.  The left ventricular ejection fraction was 47% from November 2013.  A November 2013 test noted a large fixed lateral wall perfusion defect.  There was no significant ischemia.  There was mild lateral wall hypokinesis.

The Board finds that the evidence from September 27, 2013, does not show that the Veteran had chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, which would warrant a higher 100 percent rating under DCs 7005 and 7017.  Although the Veteran reported symptoms of dyspnea and fatigue, these symptoms are contemplated by the currently assigned 60 percent rating.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Board finds that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 60 percent for CAD/IHD.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 .  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's CAD/IHD. The CAD/IHD was manifested by symptoms including fatigue, dyspnea and angina.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's CAD/IHD's symptoms are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The rating criteria are adequate to evaluate the disability on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.  


ORDER

Entitlement  to an initial rating in excess of 30 percent for residuals of coronary artery disease/ischemic heart disease, prior to September 27, 2013, is denied.

Entitlement to an initial rating in excess of 60 percent for residuals of coronary artery disease/ischemic heart disease, from September 27, 2013, is denied.


REMAND

In regard to the Veteran's claim for entitlement to a TDIU, the Board finds that additional development is necessary prior to adjudication of the claim.  As discussed above, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In this case, the Veteran filed a claim for entitlement to a TDIU in September 2013.  In the claim, he noted that he was service-connected for PTSD, rated as 50 percent since September 24, 2008, and CAD/IHD, rated as 30 percent disabling, since October 2002.  In a January 2014 rating decision, the RO granted entitlement to a TDIU effective September 27, 2013.  Although the Veteran did not appeal the effective date of the grant of TDIU, his claim indicates he believed he was entitled to a TDIU prior to that date.  Additionally, the October 2010 IHD disability benefits questionnaire noted that the Veteran's CAD/IHD had an impact on his ability to work due to shortness of breath and chest pain.  Therefore, the issue of entitlement to a TDIU, prior to September 27, 2013, is part of his claim for entitlement to a higher initial rating for CAD/IHD.

In his September 2013 TDIU claim, the Veteran stated that he took an early retirement from his work as a field engineer due to his health.  His TDIU application indicates he last worked in September 1992.  No work history is noted since 1992.  However, an August 2010 VA psychological examination reported working part time since 1992 until present.  He noted that he was having to cut back his part time work due to it being too stressful.  The Veteran's private cardiology treatment records from 2005 and 2006 indicate he continued to work.  The nature and exact length of the Veteran's work after his retirement in 1992 is unclear from the evidence of record.  Therefore, the Veteran should be asked to clarify his work history, including the part time work referenced in the August 2010 VA examination report.

After clarification of the Veteran's complete employment history is obtained, a retroactive opinion should be obtained as to the functional impairment caused solely by the Veteran's combined service-connected disabilities, prior to September 27, 2013.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify his work history from September 1992 to September 2013, including the type and extent of the part time work referenced in the August 2010 VA examination report and private treatment records.

2.  Then, forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities, CAD/IHD and posttraumatic stress disorder (PTSD), prior to September 27, 2013.

3.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


